Appeal by the People, as limited by their brief, from so much of an order of the County Court, Suffolk County, dated January 31, 1972, as granted the branch of defendant’s motion which was to dismiss the third count of the indictment (criminal contempt by refusal to testify before a Grand Jury after having been granted immunity [Penal Law, § 215.51]). Order reversed insofar as appealed from, on the law, motion denied insofar as it was to dismiss the third count of the indictment and said count reinstated. In our opinion the evidence adduced before the Grand Jury was sufficient to warrant the third count of the indictment. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.